Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 5/10/22 has been entered.  Claims 1-32 are pending.

                                                        Examiner’s Comments

The hard and soft segments of the instant claims have been considered with regard to the relative natures of “hard” and “soft”.  In the polyurethane arts, the hard and soft segments have recognized meanings which have been established in the art over time.  Note Amir et al., “Graphene Nanoplatelets Loaded Polyurethane and Phenolic Resin Fibres by Combination of Pressure and Gyration”, Composites Science and Technology, Vol. 129, 2016, pages 173-182.  See particularly, Amir, page 178, second column, lines 5 and 6 noting the hard and soft segments.  A full evaluation of the polyurethane prior art shows that hard and soft segments are meant to be relative to each other and not absolute recitations of particular degrees of hardness and softness.  The skilled artisan would understand what is meant by the well established terms of art “hard block content” and “soft block content” in the polyurethane arts.  The description of “hard block content” of the instant specification, paragraph [0096] is consistent with the term’s usage in the prior art generally.  The apparently relative term “hard block content” is taken as being definite in the polyurethane arts.

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/348243. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of the copending application. 

The copending claims are not limited to the combination of the instantly claimed polyol component and aromatic diol having from 8 to 24 carbon atoms. 
It would have been obvious to one of ordinary skill in the art to make the instantly claimed inventions from the copending claims because the copending claims recite the use of xylylene glycol, 1,4-phenylene -bis-beta-hydroxy ethyl ether, 1,3-phneylenebis-beta-hydroxyl ethylene ether, and hydroquinone bis(2-hydroxyethyl) ether as their crosslinking agents, the final cured polyurethanes containing these aromatic diols and the other polyols of the copending claims give the instantly claimed polyurethanes, and would have been expected to have the properties of the copending claimed polyurethanes cured with their claimed aromatic diols discussed above.

The amounts of hard segments of the copending claims necessitate the amounts of hard segments of the instant claims, including the instant claim 8.  Reactants of copending claims 4, 8, and 10 give the polyurethane forming reactants of the instant claims.  The graphene of the copending claims gives the graphene of the instant claims.  The polyols of copending claim 10 which contain aromatic groups are the aromatic diols of the instant claim 21.  Reaction temperatures of the copending claims are not recited.  This implies a reaction at room temperature which includes the temperatures of the instant claim 29.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The copending claims and the prior art considered do not disclose the inventions of the instant claims 30 and 31 and do not provide proper rationale to modify the inventions of the copending claims and the prior art into the inventions of the instant claims 30 and 31.

Response to Applicant’s Arguments

5.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3. above:

       In their response of 5/10/22:
       The applicant requests that the above rejection be held in abeyance, as argued.  It is improper to hold the above rejection in abeyance.  See MPEP 804 I. B. 1., particularly “ 1.    Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
     See MPEP 714.02    Must Be Fully Responsive [R-08.2012], particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”  The applicant’s response does not point out any supposed errors in the above rejection.  The applicant’s arguments therefore do not overcome the above rejection.  The above rejection is therefore maintained for the reasons stated above and in the above rejection.


6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762